Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1472
                         Lower Tribunal No. 16-32314
                            ________________

                  Lekoke Wines and Bites, Inc., et al.,
                                   Appellants,

                                        vs.

                    West Brickell Properties II, LLC,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

     Barbara D. Cass, for appellants.

     RHF Law Firm, LLC, and Robert H. Fernandez; Darius Asly, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.